Trbovich v Makowski (2022 NY Slip Op 01675)





Trbovich v Makowski


2022 NY Slip Op 01675


Decided on March 11, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 11, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CURRAN, AND BANNISTER, JJ.


232 CA 20-01698

[*1]KENNETH TRBOVICH, AS EXECUTOR OF THE ESTATE OF NICHOLAS D. TRBOVICH, SR., DECEASED, PLAINTIFF-APPELLANT,
JvOSEPH G. MAKOWSKI, DEFENDANT-RESPONDENT. 


LEWANDOWSKI & ASSOCIATES, WEST SENECA (STEPHEN J. STACHOWSKI OF COUNSEL), FOR PLAINTIFF-APPELLANT.
APRIL J. ORLOWSKI, PLLC, BUFFALO (APRIL J. ORLOWSKI OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Mark A. Montour, J.), entered December 11, 2020. The order, among other things, granted the motion of defendant for leave to renew and reargue, and upon renewal and reargument, dismissed the action. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: March 11, 2022
Ann Dillon Flynn
Clerk of the Court